DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 U.S.C. 112, have been fully considered and are persuasive. The amendment has overcome the rejection. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 are fully considered but they are not persuasive.
Applicant argues: “Applicant respectfully notes, however, that independent claim 1 requires that the controller of the claimed device for improved sanitization be configured to "determine the output of the sanitizing agent during the operation of the scanning device." By contrast, the disclosure of Dujowich is altogether silent with respect to determining the output of the sanitizing agent. Instead, Dujowich discloses a device that "captures images of the treatment surface" in order to "measure the amount of light wave absorbed by the skin." Dujowich, para. [0035]. The alleged portions of Dujowich's disclosure cited by the Office Action–and further, the entirety of the reference as a whole–fail to make any reference to a determination of the output of UV-C light as it is emitted from the device, and, instead, focus entirely on measurements captured at the surface of a user's skin.” (Remarks, page 8-9)
The Examiner respectfully disagrees. First, the claims measure the invention. During prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading limitations disclosed in specification into the claims. Applicant’s arguments appear to be based on the Specification [0053], wherein “the controller of the device 200 may iteratively receive data from the sanitizing element 205 indicating the current output of sanitizing agent”, so that the output of the sanitizing agent is determined as it is emitted from the device. However, this feature is not included in claim 1.
Applicant’s arguments encompass the claim limitation that “determine the output of the sanitizing agent during operation of the scanning device”. The claim language requires: (1) the output is the output of the sanitizing agent; (2) the output is determined; and (3) the determination is performed during operation of the scanning device. The claim does not indicate how the output is determined – the output may be determined by directly obtaining data from the outputting device as the sanitizing agent is emitted, or, the output may also be determined by measuring the output result. Dujowich discloses determining the output of UV-C light delivered to a surface being treated (see [0035]), wherein the UV-C light is sanitizing agent; the output of UV-C light is determined, by an image recognition module; and the determination is performed during the treatment of skin surface. Therefore, all of the three features required by said claim limitation are taught by Dujowich.
In light of above, the rejections under 35 U.S.C. 103 are being maintained by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dujowich (US 20180071414 A1, cited on IDS 5/21/2020), in view of PRINGLE (WO2015116876A1, cited on IDS 10/21/2021).
Regarding Claim 1, Dujowich discloses a device for improved sanitization ([0006] “One embodiment of the present invention provides a UV-C based skin sterilization device that is adapted to deliver an appropriate dosage of UV-C to a designated treatment area.”), the device comprising: 
a sanitizing device configured to output a sanitizing agent ([0032] “The delivery system 101 comprises a dosing system 125 and a UV-C light source 105 (e.g., UV-C LED array/aperture 105A, mercury/xenon lamp). The UV-C LED array/aperture 105A may be remotely connected to the main console 109 or a UV-C light source 105 may be directly connected to a different type of UV-C lamp 114.”); 
a scanning device configured to generate scanning data ([0033] “The dosing system 125 comprises at least one camera 103, a distance sensor 107, a light absorption sensor 104, an accelerometer/speed sensor 108 having a mounted Doppler/laser 108A, and image recognition module 106 that is adapted to perform three-dimensional mapping 126 of the surface to be treated or being treated.”); and 
a controller operatively coupled to the sanitizing device and the scanning device ([0027] “The main console 109 comprises a microcontroller 111 or a processor that is coupled to a memory unit. The microcontroller 111 comprises a main processing unit or processor, one or more memory units (e.g., RAM, ROM), and input/output (I/O) ports.”); the controller configured to: 
determine the output of the sanitizing agent during operation of the scanning device ([0033] “…image recognition module 106 that is adapted to perform three-dimensional mapping 126 of the surface to be treated or being treated.” Or [0035] “The image recognition module 106 is further configured to determine the dose delivery at the surface via the light absorption sensor 104, which is configured to measure the amount of light wave that is absorbed by the skin to ensure that the treatment area is absorbing the targeted amount of UV-C.”); 
receive the scanning data generated by the scanning device ([0033] “The image recognition module 106 obtains captured images of the treatment surface from the camera 103 so as to automatically recommend treatment boundaries for the user…”); and 
determine one or more areas of the object failing to receive sufficient contact with the sanitizing agent based upon the scanning data and sanitizing agent output ([0034] “The image recognition module 106 is further configured to change the color of each area 131 (FIG. 5) of the grid 129 (FIG. 5) on the display screen 119 during treatment sessions to differentiate areas that are treated and untreated, or to show that appropriate dose of UV-C is delivered to the treatment area 128.”).
Dujowich does not expressly disclose the scanning device is configured to generate scanning data of a physical form of an object.
However, in the same field of endeavor, PRINGLE discloses a scanning device configured to generate scanning data of a physical form of an object ([0037] “In another example, the distance sensor 30 can consist of a 3D scanning sensor commonly used to scan detailed dimensions and forms of objects for 3D modeling. In a further embodiment, the detailed distance information, such as from a 3D scanner, can be used to create a detailed 3D model of the room, optionally including the UVC light data from the UVC light sensor 40, to more accurately find a match to the corresponding simulation data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Dujowich with the feature of generating scanning data of the physical form of the object. Doing so could improve the data accuracy (as taught by PRINGLE [0037] “…to more accurately find a match to the corresponding simulation data”). 
Regarding Claim 2, Dujowich-PRINGLE discloses the device according to Claim 1, wherein the sanitizing device comprises an ultraviolet (UV) light such that the sanitizing agent comprises UV electromagnetic radiation (Dujowich [0003] “Ultraviolet germicidal irradiation (UVGI) is a disinfection method that uses ultraviolet (UV) light at sufficiently short wavelengths to kill microorganisms such as bacteria.”).
Regarding Claim 3, Dujowich-PRINGLE discloses the device according to Claim 1, wherein the scanning device comprises a three dimensional (3D) scanner (Dujowich [0008] “…and image recognition module that can project a three-dimensional representation of the treatment site” implies that the scanning data is 3D, or at least render the claimed feature obvious. Alternatively, see PRINGLE [0037] “In a further embodiment, the detailed distance information, such as from a 3D scanner, can be used to create a detailed 3D model of the room…”).
Regarding Claim 5, Dujowich-PRINGLE discloses the device according to Claim 1, wherein the controller is further configured to generate an indication of the one or more areas of the object failing to receive sufficient contact with the sanitizing agent (Dujowich [0034] “The image recognition module 106 is further configured to change the color of each area 131 (FIG. 5) of the grid 129 (FIG. 5) on the display screen 119 during treatment sessions to differentiate areas that are treated and untreated, or to show that appropriate dose of UV-C is delivered to the treatment area 128.”).
Regarding Claim 6, Dujowich-PRINGLE discloses the device according to Claim 1, wherein the controller is further configured to, in response to receiving the scanning data, generate a three dimensional (3D) rendering of the object (PRINGLE [0037] “In a further embodiment, the detailed distance information, such as from a 3D scanner, can be used to create a detailed 3D model of the room, optionally including the UVC light data from the UVC light sensor 40, to more accurately find a match to the corresponding simulation data” Dujowich [0034] “Three-dimensional mapping 126 of the treatment area 128 (FIG. 5) includes images 130 (FIG. 5) of the treatment area 128 (FIG. 5) that are divided into segments or that includes overlaid grid 129 (FIG. 5) to facilitate treatment.”).
Regarding Claim 7, Dujowich-PRINGLE discloses the device according to Claim 6, wherein the controller is further configured to generate an indication of the one or more areas of the object failing to receive sufficient contact with the sanitizing agent on the 3D rendering of the object (Dujowich [0034] “The image recognition module 106 is further configured to change the color of each area 131 (FIG. 5) of the grid 129 (FIG. 5) on the display screen 119 during treatment sessions to differentiate areas that are treated and untreated, or to show that appropriate dose of UV-C is delivered to the treatment area 128.”).
Regarding Claim 8, Dujowich-PRINGLE discloses the device according to Claim 1, wherein the controller is further configured to: analyze the scanning data to determine a position of the device relative to the object (Dujowich [0035] “The image recognition module 106 further communicates with the distance sensor 107, which measures the distance between the device 100 (i.e., the UV-C light source 105) and the treatment surface to determine whether the device 100 is positioned at a desired distance relative to the treatment area.”); receive an intensity distribution of the sanitizing agent at the position from the sanitizing device; compare the intensity distribution with an exposure threshold; and determine that the position corresponds to an area of the object failing to receive sufficient contact with the sanitizing agent in an instance in which the intensity distribution fails to satisfy the exposure threshold (Dujowich [0034] “Three-dimensional mapping 126 of the treatment area 128 (FIG. 5) includes images 130 (FIG. 5) of the treatment area 128 (FIG. 5) that are divided into segments or that includes overlaid grid 129 (FIG. 5) to facilitate treatment. The image recognition module 106 is further configured to change the color of each area 131 (FIG. 5) of the grid 129 (FIG. 5) on the display screen 119 during treatment sessions to differentiate areas that are treated and untreated, or to show that appropriate dose of UV-C is delivered to the treatment area 128.”).
Regarding Claim 10, Dujowich-PRINGLE discloses the device according to Claim 8, wherein the controller is further configured to determine a valid condition in an instance in which the intensity distribution at each position of the object satisfies the exposure threshold (Dujowich [0041] “In this regard, the user can define parameters 204 for that specific treatment session. Without limitation, treatment parameters can include treatment type, duration, and area/site, among others.”).
Regarding Claim 11, Dujowich-PRINGLE discloses the device according to Claim 10, wherein the controller is further configured to store the determination of the valid condition for the object (Dujowich [0053] “If the user selects to continue treatment, the settings and parameters used during the session would be restored or retrieved from a memory unit” implies the valid condition is stored in a memory unit for later use).
Regarding Claim 12, Dujowich-PRINGLE discloses the device according to Claim 10, wherein the controller is further configured to modify the exposure threshold based upon one or more previous determinations of the valid condition (Dujowich [0041] “In this regard, the user can define parameters 204 for that specific treatment session. Without limitation, treatment parameters can include treatment type, duration, and area/site, among others.” [0033] “The image recognition module 106 obtains captured images of the treatment surface from the camera 103 so as to automatically recommend treatment boundaries for the user, which the user can accept or manually modify using the input or control keys 121 on the user interface 120 and/or the touch screen.”).
Regarding Claim 13, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject claim 13.
Regarding Claim 14, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 15.
Regarding Claim 16, it recites similar limitations of claim 10. The rationale of claim 10 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 11. The rationale of claim 11 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 12. The rationale of claim 12 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 1 but in a product form. The rationale of claim 1 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 20.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dujowich (US 20180071414 A1, cited on IDS 5/21/2020), in view of PRINGLE (WO2015116876A1, cited on IDS 10/21/2021), further in view of LIAO (US 20160089457 A1, cited on IDS 10/21/2021).
Regarding Claim 4, Dujowich-PRINGLE discloses the device according to Claim 1. In the same field of endeavor, LIAO discloses a device further comprising a housing supporting the sanitizing device and the scanning device, wherein the housing is configured to position the sanitizing device proximate to the scanning device such that a scanning direction of the scanning device substantially aligns with the output of the sanitizing agent (Fig. 1, [0020] “In various embodiments, as illustrated, the back casing 110 of device 100, may include a camera 120, a LED light source (e.g. flash) 130, and a UV light source 140. In FIG. 1, UV light source 140 may be positioned such that light 150 from the UV light source 140 is within a field of view 160 of camera 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Dujowich-PRINGLE with the feature of comprising a housing supporting the sanitizing element and the scanning device, wherein the housing is configured to position the sanitizing element proximate to the scanning device such that a scanning direction of the scanning device substantially aligns with the output of the sanitizing agent. Doing so could provide real-time scanning data.
Regarding Claim 9, Dujowich-PRINGLE discloses the device according to Claim 8. In the same field of endeavor, LIAO discloses the scanning data further comprises associated time data ([0031] “In various embodiments, based upon pattern recognition and/or image stitching functions, software can determine how long different parts of surface, e.g. a keyboard, have been exposed to UV light. In such an example, the application software can determine that the asdf keys were exposed to UV light for 15 seconds, and thus sanitized, but the jkl; keys were exposed to UV light for only 5 seconds, thus further exposure is necessary.” [0032] “In some embodiments, the timers may be used to determine whether the UV light has exposed a surface a sufficient period of time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Dujowich-PRINGLE with the feature of comprising associated time data in the scanning data. Dujowich’s parameters include an exposure duration requirement (see [0041]). Including time data in scanning data could help to determine whether the duration requirement is met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613